DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant Response dated 11/30/2021, Applicant amended Claims 1 – 13; added Claim 14; and argued against all objections and rejections previously set forth in the Office Action dated 08/30/2021.
In light of Applicant’s amendments and remarks, the previously set forth objections and rejections are withdrawn.

Status of the Claims
	Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination the examiner considered the limitation following the phrase as an essential part of the invention. However, the claim need to be amended in order to clearly claim the part following the phrase “such that”.
Claims 7 and 13 also recite the same phrase as Claim 1. Accordingly, Claim 7 and 13 are also indefinite. 

Claim 1 further recites “… determining a weight for each subject name and a weight for each initial subject name based on a matching result,…” this language is indefinite because it is unclear how the weights are been determined based on a matching result. Claim 14 recites the steps for the determination of the weights, however, it is unclear for example how the “current weight” is determined. Accordingly, Claim 14 does not clearly disclose how the weights are been determined. 
After despite reviewing of the disclosure, the examiner cannot find how this “current weight” that is necessary to determine the weights based on a matching result is determined. 
For purposes of examination, the examiner interpret the claim as a current weight as an initial weights that that obtain by the number of identical entries of the initial 
Claims 7 and 13 recite similar claim language as Claim 1. Accordingly, Claim 7 and 13 are also indefinite. 
Due to at least their dependency upon Claim 1 or 7, Claims 2 – 6, 8 – 12 and 14 are also indefinite.

Allowable Subject Matter
Claims 1 – 14 will be allowable if the 35 U.S.C. 112 rejection set forth above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art of record fail to disclose or suggest at least one of the features of the independent Claims 1, 7 and 13 (See Applicant’s remarks dated 11/30/2021 pages 3 – 4).
Due to at least their dependency upon Claims 1 and 7; the prior art of record also fail to disclose Claims 2 – 6, 8 – 12 and 14.
The recited limitations, in conjunction with other features of the independent Claims and dependent Claims are not taught nor suggested by the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176